DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 is/are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of copending Application No. 17003965 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  In regards to claim 15 of the instant invention and  copending Application No. 17003965, the preambles, “A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a device, the one or more programs including instructions which, when executed by the one or 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17003965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Since instant claims 1-30 are anticipated by copending Application No. 17003965 claims 1-15, the instant claims are not patentably distinct from copending Application No. 17003965 claims 1-15.
As per claim 1, copending Application No. 17003965 recites vehicle, comprising: a computer-readable media storing computer-executable instructions; and a processor communicatively coupled to the computer-readable media, the processor configured to execute the computer executable instructions to perform operations including: generating a set of candidate trajectories for the vehicle based on possible macro actions by the vehicle; for at least some trajectories in the set of candidate trajectories, predicting a response by a target vehicle to the respective trajectory and a probability of the response by the target vehicle; selecting a trajectory from the set of candidate trajectories based at least in part on the predicted response by 
As per claim 2, copending Application No. 17003965 recites identifying a maneuver to be performed by the vehicle on a road network; and generating the set of candidate trajectories for performing the maneuver on the road network (see at least claim 2). 
As per claim 3, copending Application No. 17003965 recites wherein the maneuver comprises at least one of a merge, a lane change, or a turn (see at least claim 3).
As per claim 4, copending Application No. 17003965 recites wherein the possible macro actions include a lane follow action having a parameterized velocity (see at least claim 4).
As per claim 5, copending Application No. 17003965 recites wherein the possible macro actions include a change lane action having a parameterized lane change time (see at least claim 5).
As per claim 6, copending Application No. 17003965 recites wherein predicting the response of the target vehicle to the trajectory comprises predicting a trajectory of the target vehicle conditioned on the trajectory of the vehicle (see at least claim 6).
As per claim 7, copending Application No. 17003965 recites wherein selecting the trajectory from the set of candidate trajectories comprises: determining a score for each trajectory in the set of candidate trajectories, wherein the score is determined based at least in part on the response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and the characteristics of the trajectory; and selecting the trajectory from the set of candidate trajectories based on the score (see at least claim 7).

As per claim 9, copending Application No. 17003965 recites wherein determining the score comprises identifying a collision or near-collision by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least claim 9).
As per claim 10, copending Application No. 17003965 recites wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory (see at least claim 10).
As per claim 11, copending Application No. 17003965 recites wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least claim 11).
As per claim 12, copending Application No. 17003965 recites wherein the target vehicle comprises a first target vehicle, the processor configured to execute the computer executable instructions to perform operations including: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle (see at least claim 12).
As per claim 13, copending Application No. 17003965 recites selecting the trajectory from the set of candidate trajectories based at least in part on the response by the first target vehicle to the trajectory, the probability of the response by the first target vehicle, the response by the second target vehicle to the trajectory, the probability of the response by the second target vehicle, and the characteristics of the trajectory (see at least claim 13).

As per claim 15, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media comprising instructions which, when executed by at least one processor to perform operations comprising: generating a set of candidate trajectories for a vehicle based on possible macro actions by the vehicle; for at least some trajectories in the set of candidate trajectories, predicting a response by a target vehicle to the respective trajectory and a probability of the response by the target vehicle: selecting a trajectory from the set of candidate trajectories based at least in part on the predicted response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and characteristics of the trajectory; and operating the vehicle based on the selected trajectory (see at least claim 15).
As per claim 16, copending Application No. 17003965 recites a method (see at least claim 14) comprising: identifying a maneuver to be performed by the vehicle on a road network; and generating the set of candidate trajectories for performing the maneuver on the road network (see at least claim 2).

As per claim 18, copending Application No. 17003965 recites a method (see at least claim 14) and wherein the possible macro actions include at least one of a lane follow action having a parameterized velocity or a change lane action having a parameterized lane change time (see at least claim 4, claim 5). 
As per claim 19, copending Application No. 17003965 recites a method (see at least claim 14) and wherein predicting the response of the target vehicle to the trajectory comprises predicting a trajectory of the target vehicle conditioned on the trajectory of the vehicle (see at least claim 6). 
As per claim 20, copending Application No. 17003965 recites a method (see at least claim 14) and wherein selecting the trajectory from the set of candidate trajectories comprises: determining a score for each trajectory in the set of candidate trajectories, wherein the score is determined based at least in part on the response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and the characteristics of the trajectory; and selecting the trajectory from the set of candidate trajectories based on the score (see at least claim 7). 
As per claim 21, copending Application No. 17003965 recites a method (see at least claim 14) and wherein determining the score comprises identifying at least one of: a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory, a collision or near-collision by the vehicle for the trajectory or by the target vehicle in response to the trajectory, a time-to-collision or distance-to-collision for the vehicle for the 
As per claim 22, copending Application No. 17003965 recites a method (see at least claim 14) and wherein the target vehicle comprises a first target vehicle, the method comprising: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle (see at least claim 12). 
As per claim 23, copending Application No. 17003965 recites a method (see at least claim 14) comprising: selecting the trajectory from the set of candidate trajectories based at least in part on the predicted response by the first target vehicle to the trajectory and the probability of the response by the first target vehicle, the predicted response by the second target vehicle to the trajectory and the probability of the response by the second target vehicle, and characteristics of the trajectory (see at least claim 13). 
As per claim 24, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one processor to perform operations (see at least claim 15) comprising: identifying a maneuver to be performed by the vehicle on a road network; and generating the set of candidate trajectories for performing the maneuver on the road network (see at least claim 2).
As per claim 25, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one 
As per claim 26, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one processor to perform operations (see at least claim 15) and wherein the possible macro actions include at least one of a lane follow action having a parameterized velocity or a change lane action having a parameterized lane change time (see at least claim 4, claim 5). 
As per claim 27, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one processor to perform operations (see at least claim 15) and wherein predicting the response of the target vehicle to the trajectory comprises predicting a trajectory of the target vehicle conditioned on the trajectory of the vehicle (see at least claim 6). 
As per claim 28, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one processor to perform operations (see at least claim 15) and wherein selecting the trajectory from the set of candidate trajectories comprises: determining a score for each trajectory in the set of candidate trajectories, wherein the score is determined based at least in part on the response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and the characteristics of the trajectory; and selecting the trajectory from the set of candidate trajectories based on the score (see at least claim 7). 

As per claim 30, copending Application No. 17003965 recites at least one non-transitory computer-readable storage media at least one non-transitory computer-readable storage media storing instruction which, when executed by the at least one processor, cause the at least one processor to perform operations (see at least claim 15) and wherein the target vehicle comprises a first target vehicle, and wherein the one or more non- transitory computer-readable storage media store instruction which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle; and selecting the trajectory from the set of candidate trajectories based at least in part on the predicted response by the first target vehicle to the trajectory and the probability of the response by the first target vehicle, the predicted response by the second target 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 15 recite the limitation "the respective trajectory".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9, 12-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipiated by US 20210188316 (Marchetti-Bowick).
As per claims 1, 14, 15, Marchetti-Bowick discloses a vehicle, comprising: a computer-readable media storing computer-executable instructions; and a processor communicatively coupled to the computer-readable media, the processor configured to execute the computer executable instructions to perform operations including: 
generating a set of candidate trajectories for the vehicle based on possible macro actions by the vehicle (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0032]-[0033]: candidate motion plan can include a target motion trajectory for the vehicle and/or certain driving maneuvers (e.g., accelerating, decelerating, merging lanes, etc.). Candidate 
for at least some trajectories in the set of candidate trajectories, predicting a response by a target vehicle to the respective trajectory and a probability of the response by the target vehicle (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0032]-[0035], [0087]-[0088]); 
selecting a trajectory from the set of candidate trajectories based at least in part on the predicted response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and characteristics of the trajectory (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0022]-[0024], [0032]-[0035], [0098], [0112]); and 


As per claim(s) 2, 16, 24, Marchetti-Bowick discloses identifying a maneuver to be performed by the vehicle on a road network; and generating the set of candidate trajectories for performing the maneuver on the road network (see at least abstract: autonomous vehicle movement, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0022]-[0024]: autonomous vehicle can evaluate these differing responses as part of selecting an optimal motion plan for the vehicle, [0032]-[0035], [0098], [0112]). 



As per claim 4, Marchetti-Bowick discloses herein the possible macro actions include a lane follow action having a parameterized velocity (see at least abstract, [0032]-[0035]: As an example, the probability can measure the likelihood that an actor (e.g., a vehicle, pedestrian, etc.) positioned adjacent to the autonomous vehicle will react in a particular manner (e.g., yield, accelerate, decelerate, etc.) to the autonomous vehicle if the autonomous vehicle follows a suggested trajectory (e.g., performing a lane merging maneuver, etc.). It should be noted that the actor(s) reaction (e.g., reacting in particular manner) can be any type of reaction in response to the candidate motion plan (e.g., accelerating, decelerating, yielding, adjusting a current actor motion trajectory, maintaining a current actor motion trajectory, etc.). A reactive prediction model may provide various outputs which may vary according to example implementations. By way of example, the reactive prediction model may generate one or more outputs such as a trajectory, trajectory distribution, yielding likelihood, yielding timing profile, trajectory, acceleration likelihood, or any other representation of a predicted future behavior (e.g., an occupancy map)). 

As per claim(s) 6, 19, 27, Marchetti-Bowick discloses wherein predicting the response of the target vehicle to the trajectory comprises predicting a trajectory of the target vehicle conditioned on the trajectory of the vehicle (see at least abstract, [0006]: receive one or more 

As per claim(s) 7, 20, 28, Marchetti-Bowick discloses wherein selecting the trajectory from the set of candidate trajectories comprises: determining a score for each trajectory in the set of candidate trajectories, wherein the score is determined based at least in part on the response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and the characteristics of the trajectory; and selecting the trajectory from the set of candidate trajectories based on the score (see at least abstract, [0033]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan, [0037], [0100]-[0101]: reactive 

As per claim 9, Marchetti-Bowick discloses wherein determining the score comprises identifying a collision or near-collision by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0087]-[0088]: a reactive prediction 212 for the same actor based on a second candidate motion plan 210 may indicate that the actor will yield to the suggested trajectory of the candidate motion plan 210, [0100]: reactive prediction(s) based on a first candidate motion plan may indicate that an actor adjacent to the autonomous vehicle would most likely not yield, increasing the chances of collision and therefore lowering an assigned candidate rating. Reactive prediction(s) based on a second candidate motion plan may indicate that the same actor would most likely yield, decreasing the chances of a collision and therefore raising an assigned candidate rating, [0124]). 

As per claim(s) 12, 22, Marchetti-Bowick discloses wherein the target vehicle comprises a first target vehicle, the processor configured to execute the computer executable instructions to perform operations including: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on 

As per claim(s) 13, 23, Marchetti-Bowick discloses selecting the trajectory from the set of candidate trajectories based at least in part on the response by the first target vehicle to the trajectory, the probability of the response by the first target vehicle, the response by the second target vehicle to the trajectory, the probability of the response by the second target vehicle, and the characteristics of the trajectory (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate 

As per claim(s) 18, 26, Marchetti-Bowick discloses wherein the possible macro actions include at least one of a lane follow action having a parameterized velocity or a change lane action having a parameterized lane change time (see at least abstract, [0032]-[0035]: As an example, the probability can measure the likelihood that an actor (e.g., a vehicle, pedestrian, etc.) positioned adjacent to the autonomous vehicle will react in a particular manner (e.g., yield, accelerate, decelerate, etc.) to the autonomous vehicle if the autonomous vehicle follows a 

As per claim(s) 21, 29, Marchetti-Bowick discloses wherein determining the score comprises identifying at least one of: a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory, a collision or near-collision by the vehicle for the trajectory or by the target vehicle in response to the trajectory, a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory, or a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0087]-[0088]: a reactive prediction 212 for the same actor based on a second candidate motion plan 210 may indicate that the actor will yield to the suggested trajectory of the candidate motion plan 210, [0100]: reactive prediction(s) based on a first candidate motion plan may indicate that an actor adjacent to the autonomous vehicle would most likely not yield, increasing the chances of collision and therefore lowering an assigned candidate rating. Reactive prediction(s) based on a second candidate motion plan may 

As per claim(s) 30, Marchetti-Bowick discloses wherein the target vehicle comprises a first target vehicle, and wherein the one or more non- transitory computer-readable storage media store instruction which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan. Additionally, or alternatively, as will be discussed later in greater detail, the candidate motion plan can additionally be selected based at least in part on a reactive prediction for each actor in the environment external to the autonomous vehicle, [0112]: the interactive predictions (e.g., 622 and 624) for actors provide causal behavioral predictions for actors in response to both an autonomous vehicle's movement and the predicted behavior of other actors in response to the vehicle's movement. In this fashion, as actors react to both the movement of the autonomous vehicle and the movement of other actors in response to the autonomous vehicle's movement, the autonomous vehicle can more accurately predict the causal effects of a candidate motion plan amongst multiple actors, [0124]: As the predicted behavior of other vehicles (e.g., 804 and 806) indicates a relatively high likelihood of collision with the autonomous vehicle, the autonomous 
selecting the trajectory from the set of candidate trajectories based at least in part on the response by the first target vehicle to the trajectory, the probability of the response by the first target vehicle, the response by the second target vehicle to the trajectory, the probability of the response by the second target vehicle, and the characteristics of the trajectory (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan. Additionally, or alternatively, as will be discussed later in greater detail, the candidate motion plan can additionally be selected based at least in part on a reactive prediction for each actor in the environment external to the autonomous vehicle, [0112]: the interactive predictions (e.g., 622 and 624) for actors provide causal behavioral predictions for actors in response to both an autonomous vehicle's movement and the predicted behavior of other actors in response to the vehicle's movement. In this fashion, as actors react to both the movement of the autonomous vehicle and the movement of other actors in response to the autonomous vehicle's movement, the autonomous vehicle can more accurately predict the causal effects of a candidate motion plan amongst multiple actors, [0124]: As the predicted behavior of other vehicles (e.g., 804 and 806) indicates a relatively high likelihood of collision with the autonomous vehicle, the autonomous vehicle can discard the candidate motion plan . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of US 20190377352 (Weibwange).

As per claim 5, Marchetti-Bowick does not explicitly disclose wherein the possible macro actions include a change lane action having a parameterized lane change time.
However, Weibwange teaches wherein the possible macro actions include a change lane action having a parameterized lane change time (see at least abstract, [0027]: vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value. These control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position. The control values may also be characterized by time or acceleration as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein the possible macro actions include a change lane action having a parameterized lane change time as taught by Weibwange in order to optimize trajectories.

As per claim 8, Marchetti-Bowick does disclose a timing profile describing one or more motions including accelerating and decelerating (see at least [0087]-[0088]) but Marchetti-Bowick does not explicitly disclose wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory. 
However, Weibwange teaches wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0027]: vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value. These control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory as taught by Weibwange in order to optimize trajectories.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of US 20200231149 (Eggert).

As per claim 10, Marchetti-Bowick does not explicitly disclose wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory as taught by Eggert in order to improve the safety of driving and to better produce safe, useful, and comfortable ego-trajectories.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of US 20210046924 (Caldwell).

However, Caldwell teaches wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0028]-[0030]: the comfort cost may be associated with a distance (e.g., 10 feet, 5 feet, 2 meters, etc.) between the relative positions of the vehicle and the object in an estimated state of the estimated states. In some examples, the distance may include a closest point of approach between the vehicle and the object over the period of time, [0063]-[0064], [0069], claim 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory as taught by Caldwell in order to improve the safety and comfort of the vehicle and/or object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668